Citation Nr: 1300175	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  11-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability (claimed as a sinus condition and allergic rhinitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from  December 1961 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sinus/allergy rhinitis (the Board has recharacterized the issue as it appears on the cover page) and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in November 2010.  A statement of the case was issued in December 2010.  The Veteran perfected his appeals in April 2011.  The case was certified to the Board in June 2012.

In August 2012, the Veteran withdrew his request for a videoconference hearing before the Board in writing; consequently his request is deemed withdrawn and there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).  

Additional private treatment records and a statement from his spouse were associated with the claims folder after the July 2011 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO review of the new evidence and as such, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a respiratory disability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1961 to December 1963.  
2.  In August 2012, after the appeal was certified to the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's appeal was certified to, and received by,  the Board in June 2012.  The Veteran, through his authorized representative, has withdrawn his claim of entitlement to service connection for bilateral hearing loss and hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.
REMAND

Further development is necessary prior to appellate disposition of the Veteran's claim of service connection for a respiratory disability.  

At the outset, the Board notes the Veteran's service treatment records are not on file and were apparently destroyed in the fire at the National Personnel Records Center in 1973.   The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  The Board's decision to remand this case again has been undertaken with these heightened duties in mind.

The Veteran was not afforded a VA examination in connection with his claim.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he has chronic sinusitis and allergic rhinitis manifested by runny nose, watery eyes, and a stuffed-up throat and nose due to exposure to polluted air.  Notably, he claims the disability resulted from dust exposure while he was stationed with the First Armored Division in Killen, Texas.  See November 2010 NOD.   The Veteran submitted a statement from his wife, which indicated that throughout their 32-year marriage (since 1980), the Veteran has had respiratory problems, to include breathing problems, sinus pain and headaches, and leaky eyes.  The Veteran has been diagnosed with chronic rhinosinusitis and allergic rhinitis.  A June 2012 letter from Dr. AES indicates that the Veteran's current allergic rhinitis, which he has had for decades, could be related to past exposure to dust and debris in service.  A July 2012 letter from Dr. MT suggests that chronic allergic rhinitis  manifested during the Veteran's time in active duty, based on the Veteran's reports that he developed nasal obstruction and watery eyes after exposure to dust while working in the artillery unit.  The Veteran asserts that he has had problems with his sinuses and allergies since separation from service.  The Board finds that the low threshold of McClendon has been met.  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.

Finally, in the Veteran's NOD he indicated that he was treated with allergy shots once a week for "a long time" and given a prescription to control asthma attacks.  The only private treatment records associated with the claims folder are sporadic entries from Dr. MT dated between 2001 and 2010.  Also, as noted above, Dr. AES (who appears to be the Veteran's family physician) indicated the Veteran had problems for decades with allergic rhinitis; however, no underlying treatment records were attached to the letter.   Any missing and/or ongoing medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify any (and all) providers of all evaluations and/or treatment he has received for the respiratory disability at issue (records of which are not already associated with the claims file), and to provide releases for VA to obtain records of any such private evaluations and/or treatment, to include from Dr. MT and Dr. AES.  All requests for records and their responses must be associated with the claims folder.  At least one follow-up request must be made if there is no response to the initial request for records. 

2.  After the development sought above is completed, the RO should arrange for the Veteran to be afforded an examination by an appropriate provider to determine the existence, nature, and likely etiology of the claimed respiratory disability.  The entire record  must be reviewed by the examiner in conjunction with the examination.  If an examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA (but not otherwise in the record) must be printed and associated with the claims file so that they are available to the examiner's review.  Any indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

Based on examination of the Veteran and review of his record, the examiner should state whether the Veteran currently has a respiratory disability, to include sinusitis and allergic rhinitis, and  provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current respiratory disability is causally related to the Veteran's active military service.  The examiner should specifically comment on the Veteran's contentions that a respiratory disability developed as a result of exposure to dust and/or polluted-air during service.  The examiner should also comment on the letters of Dr. AES dated in June 2012 and Dr. MT dated in July 2012.   The examiner should set forth reasons for the opinion.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue on appeal under a merits analysis in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


